Exhibit 10.4

GOOD LEAVER UNDERTAKING AND DEFENSE AGREEMENT

This Good Leaver Undertaking and Defense Agreement (the “Agreement”) is that
certain Agreement referenced in the offer of employment to Stephen Doktycz (the
“Executive”) for the position of Senior Vice President, Strategic Planning &
Transactions of LyondellBasell (“LYB”) and Lyondell Chemical Company (the
“Company”), dated January 20, 2017 (the “Offer”).

WHEREAS, during Executive’s recruitment process with the Company either
Executive or his legal counsel have identified certain post-employment
restrictions or obligations with regard to Dow Chemical Company (“Dow”),
including general confidential information and noncompetition covenants under an
Employee Agreement with Dow (dated December 12, 1989), and three separate
covenants by Executive not to engage in “Unfair Competition” with Dow as set
forth in certain redacted agreements relating to awards of deferred stock, stock
option, or performance shares that Executive apparently has received from Dow
(collectively, the “Dow Agreements”);

WHEREAS, by accepting the Offer, Executive confirms that he has disclosed to the
Company or its legal counsel all agreements, restrictions or obligations
originating from any source that may apply to Executive and potentially affect
Executive’s ability to assume employment as SVP, Strategic Planning and
Transactions with LYB and the Company or discharge Executive’s duties in that
position;

WHEREAS, Executive and the Company have reviewed the duties and responsibilities
of the SVP, Strategic Planning and Transactions position and each confirm:
(i) Executive confirms that he is not subject to any contractual restrictions
under the Dow Agreements or otherwise that would prevent him from performing the
duties and responsibilities of such position; and (ii) based on the language
provided by Executive, the Company does not believe he is subject to any
contractual restrictions that would prevent him from performing the duties and
responsibilities of such position;

WHEREAS, Executive also confirms that the Company encouraged him to seek and he
has in fact engaged his own legal counsel regarding the applicability and
enforceability of any contractual restrictions under the Dow Agreements or
otherwise;

WHEREAS, Executive and the Company have agreed that it is their mutual intention
that Executive does not take any action in connection with his resignation from
his current employer or perform any activities during his employment with the
Company that would violate any legally enforceable post-employment restrictions
or obligations contained in any agreements with current or former employers;

WHEREAS, current or former employers or other third parties may take a different
view by initiating legal action against Executive or falsely accusing him of
wrongdoing, and thus requiring Executive to obtain a legal defense in the event
of such a dispute; and

WHEREAS, Executive has requested the Company provide him with certain assurances
pending his defense or resolution of any such dispute and the Company is willing
to provide such assurances, subject to the terms and conditions of this
Agreement.

 

1



--------------------------------------------------------------------------------

THEREFORE, in consideration for the mutual promises made herein, Executive
hereby gives this written undertaking as a formal pledge or promise that he
shall be a “good leaver” throughout his resignation process with any current
employer and the commencement or continuation of his new employment with the
Company pursuant to the Offer, and that he therefore warrants and represents, as
follows:

 

1. Not to bring any non-personal items or materials from any current or former
employers to the Company. On departure from his current employer, Executive
shall not take anything with him unless it is unquestionably a personal item.
Items not to be taken include, among other things, reports and other materials
prepared solely by the Executive regardless of where the material is physically
located. Any non-personal material shall not be removed from any current
employer’s or former employer’s premises without their written permission or
consent, and all copies shall be returned to the current employer or former
employers (as applicable) immediately upon their respective request.

 

2. To return all materials to any current or former employers. Prior to
commencing employment with the Company, Executive shall make a diligent search
for and return to any current or former employers all work-related materials
maintained by him both inside and outside the office, including without
limitation computer files contained on a home PC, laptop, smartphones, flash
drives, cloud based storage (e.g., DropBox or Carbonite), personal e-mail
accounts, equipment belonging to any current or former employers, and any
hardcopy files, regardless of the media on which they are stored.

 

3. To not offer or provide any proprietary, confidential information or trade
secrets. At all pertinent times, Executive has not offered or provided and shall
not offer or provide to the Company, its employees or other representatives any
proprietary, or confidential information, or trade secrets pertaining to any
current or former employers or other third-party, and Executive has not and
shall not disclose any such information to the Company or use it in the
performance of his duties on behalf of the Company.

 

4. To tender a written letter of resignation. Executive shall provide a written
resignation letter to his current employer before starting employment with the
Company. The timing for such resignation may depend on the circumstances of the
resignation, the existence of any enforceable notice provisions in Executive’s
agreement with his current employer, the business needs of the current employer,
and whether the current employer requires Executive to leave its premises
sooner. To the extent that Executive is, after tendering his written
resignation, requested to participate in any in-person meetings,
teleconferences, or other communications wherein it is possible that highly
sensitive commercial information or trade secret information may be
communicated, Executive shall respectfully decline to participate.

 

2



--------------------------------------------------------------------------------

Notwithstanding Executive’s undertaking and efforts to be a “good leaver” as
required by this Agreement, in the event that any current employer or former
employers or other third parties attempt to restrain, obstruct, limit or in any
way prevent Executive from performance of his contemplated employment with LYB
or the Company, or seek damages against Executive relating such contemplated
employment, the Company agrees to advance to Executive reasonable legal fees and
other expenses as incurred by him for his defense; provided, however, that
(i) Executive is not in breach of this Agreement, (ii) Executive provides the
Chief Legal Officer of the Company with prompt written notice of any such claim
or action, (iii) Executive and the Company have mutually approved of the choice
of legal counsel for which advancement is sought for such defense, and
(iv) Executive scrupulously follows the Company’s direction with regard to his
activities covered by any post-employment restrictions or obligations while
employed by LYB or the Company. In the further event that Executive is forced or
required to forfeit or pay back to any current employer or former employers any
monies in relation to the Dow Agreements, the Company agrees to reimburse
Executive for such payment up to the net payment limit of $300,000.00 (the
“Forfeiture Payment”), subject to gross up for applicable withholdings or taxes.
The Company shall pay to Executive an additional gross-up amount such that the
net amount of the Forfeiture Payment retained by Executive after the payment of
all applicable withholdings or taxes shall be equal to $300,000.00.

In making the Offer and entering into this Agreement, the Company has reasonably
relied on Executive’s representations in the Offer, as well the statements,
undertaking, promises, warranties and representations contained in this
Agreement. In the event that any material representation made by Executive is
not accurate, he understands and agrees that the Company shall not have any
obligation to him under this Agreement, the Offer, or any other offer of
employment.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the dates set forth below.

 

LYONDELL CHEMICAL COMPANY By:  

/s/ Jeffrey A. Kaplan

    Date: 1/20/2017   Jeffrey A. Kaplan       Executive Vice President and      
Chief Legal Officer     EXECUTIVE

/s/ Stephen Doktycz

    Date: 1/21/2017 Stephen Doktycz    

 

3